Citation Nr: 0126165	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for degenerative disc 
disease of the cervical spine and fibromyalgia.

Entitlement to service connection for Gilbert's syndrome, 
Sjogren's syndrome, and chronic fatigue syndrome (CFS).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION


The appellant had service in the Kentucky Army National 
Guard, including active duty for training from October 1980 
to March 1981, from August 1984 to December 1984, and from 
July 1987 to December 1987.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision that denied service 
connection for fibromyalgia, Sjogren's syndrome, degenerative 
disc disease of the cervical spine, and CFS.  A September 
2000 Board decision denied the appellant's request to advance 
his case on the Board's docket because good cause for such 
action was not shown, and in March 2001 the Board remanded 
the case to the RO for additional action.


FINDINGS OF FACT


1.  Sjogren's syndrome and CFS were not present while the 
appellant was on active duty for training or for many years 
later, and these current conditions are not related to an 
incident of active duty for training.

2.  Gilbert's syndrome, an inherited abnormality of bilirubin 
metabolism, was found in the 1980's and is not a disability 
for VA compensation purposes.

CONCLUSION OF LAW

Gilbert's syndrome, Sjogren's syndrome, and CFS were not 
incurred in or aggravated by active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The appellant had service in the Kentucky Army National 
Guard, including active duty for training from October 1980 
to March 1981, from August 1984 to December 1984, and from 
July 1987 to December 1987.

Service department medical reports, including reports of 
various examinations in the 1980's, do not show the presence 
of a cervical spine disability, fibromyalgia, or CFS.  A 
report of the appellant's quadrennial medical examination for 
the Kentucky Army National Guard in April 1987 notes that his 
spine was normal and that he was recently diagnosed as having 
Gilbert's disease, an inherited disease of bilirubin 
metabolism, that was asymptomatic and causing him no problem.  
He was found qualified for retention in the National Guard.  
These records show that the appellant was born in April 1958.

VA and private medical records, including medical reports 
received with Social Security Administration (SSA) documents 
in 2001, show that the appellant was treated and evaluated 
for various conditions in the 1970's to 2000.  The records 
note a history of episodic fatigue since around the age of 18 
years, but do not demonstrate the presence of the claimed 
disabilities until the 1990's.  The more salient medical 
reports with regard to those claimed disabilities are 
discussed below.

A private medical report shows that the appellant underwent a 
liver/spleen scan in March 1993.  A 17-year history of 
intermittent jaundice and fatigue was noted.  The impression 
was essentially normal liver spleen scan.

A private medical report of the appellant's treatment in 
March 1993 reveals a history of episodic fatigue since the 
age of 18 years.  It was noted that the fatigue had gotten 
worsen since October 1992.  The assessments included 
fibromyalgia.

A private medical report dated in April 1993 notes that the 
appellant was unable to engage in any substantial gainful 
activity because of medical impairment.  The diagnoses were 
fibromyalgia, depression, and chronic fatigue.

A private medical report dated in October 1993 notes that 
laboratory testing revealed the appellant's bilirubin was 
minimally elevated.  It was noted that some people inherit an 
enzyme that does not conjugate bilirubin as quickly as the 
enzyme of other people, leading to minimal elevation of 
bilirubin.  This condition was called Gilbert's syndrome, and 
was not a disease process.

A private medical report shows that the appellant underwent 
MRI (magnetic resonance imaging) of the cervical spine in 
February 1997.  The impression was findings suggestive of 
nerve root impingement most severe at the 5-6 level on the 
right.  There was some mild nerve root impingement noted also 
at the 3-4 level on the right.  Severe posterior articular 
facet arthritis was noted in the mid and lower cervical 
regions.

A private medical report dated in April 1997 notes that the 
appellant had been a patient of the signatory since February 
1997.  It was reported that the appellant suffered from 
severe degenerative disc disease and arthritis of the 
cervical spine.

A decision of an ALJ (administrative law judge) of the SSA 
dated in May 1997 shows that the appellant was determined to 
be eligible for disability benefits and that he had not 
engaged in substantial gainful activity since January 1993.  
The appellant's medical impairments were found to be CFS, 
depression, and antisocial personality disorder.

A private medical report dated in July 1998 reveals that the 
appellant had complaints of pain of various joints.  The 
assessments were CFS and Sjogren's.

A private medical report dated in August 1998 shows that the 
appellant met the criteria for CFS.  It was noted that he had 
been permanently disabled since October of 1992.

The appellant underwent VA medical examinations in October 
1998.  The report of his brain and spinal cord examination 
notes a history of a back injury sustained while in military 
training.  The impression was cervical myelopathy.  The 
examiner had insufficient information to provide an opinion 
as to the etiology of this condition.  The report of another 
examination reveals that the appellant had CFS as 
demonstrated by the overwhelming documentation of record.  
The report of general medical examination shows diagnoses of 
CFS, cervical radiculopathy, and inflammatory joint disease.

A private medical report dated in December 1999 notes that 
the appellant had been a patient of the signatory since 
August of 1998.  It was reported that the appellant had 
fibromyalgia and degenerative joint disease of the cervical 
and thoracic spine.  The signatory opined that the 
appellant's military experiences in tanks, such as lifting 
loads, injuries, and vibrations could have created arthritic 
changes and worsened a pre-existing condition such as 
fibromyalgia, rheumatoid arthritis or other autoimmune 
arthritis.

Medical literature was received in 2000 and 2001 that 
discusses the nature and causes of CFS, arthritis, and 
Sjogren's syndrome.  This evidence notes that Sjogren's 
syndrome is an autoimmune disease that causes dryness in some 
body tissues, primarily those of the eyes and mouth.  This 
syndrome can occur in 2 forms, by itself or with other 
diseases.  Primary Sjogren's syndrome occurs by itself and 
secondary Sjogren's syndrome occurs after the onset of 
rheumatic diseases such as rheumatoid arthritis, lupus or 
scleroderma.  Rheumatic diseases are inflammatory disorders 
that affect joints, muscles, skin, and sometimes other 
organs.

A statement from a service comrade of the appellant was 
received in January 2000 with service documents showing that 
the signatory had been in military training with the 
appellant in the mid-1980's.  The signatory reported that he 
was riding in a tank with the appellant while on active duty 
for training, and that the tank went over a small ledge, 
resulting in a drop of the tank, and the throwing of the 
appellant to the floor of the tank.  The signatory reported 
that the appellant's back was black and blue after this 
incident.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a claimant in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the appellant's claims for 
service connection for Gilbert's syndrome, Sjogren's 
syndrome, and CFS, and that he has been provided with 
appropriate VA examinations to determine the nature and 
extent of those claimed disorders.  

The appellant and his representative have been provided with 
a statement of the case that discusses the pertinent 
evidence, and the laws and regulations related to the claims, 
that essentially notifies them of the evidence needed by the 
appellant to prevail on the claims.  There is no identified 
evidence that has not been accounted for and the appellant's 
representative has been given the opportunity to submit 
written argument.  In a March 2001 letter, the RO notified 
the appellant of the evidence needed to substantiate his 
claims and offered to assist him in obtaining any relevant 
evidence.  Under the circumstances, the Board finds that the 
appellant has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time without a prior remand of the case to 
the RO for providing additional assistance to him in the 
development of the claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the appellant is 
required to fulfill VA's duty to assist him in the 
development of the claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24) and 106.

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C. §§ 101(2), 
101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  In the absence of such evidence, the period of 
active duty for training would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  Harris v. 
West, 13 Vet. App. 509 (2000).  

The appellant is not a "veteran" because he served on 
active duty for training only, 38 C.F.R. §§ 3.1(d), 3.6 
(1999), and is not entitled to the presumption of soundness 
at enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137 (West 1991), 
or the presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991).  
See Paulson v. Brown, 7 Vet. App. 466 (1995).

Pursuant to 38 U.S.C. §§ 1110 and 1131, service-connected 
disability compensation may only be paid to a "veteran."  
The term "veteran" is defined in 38 U.S.C. § 101(2) as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  Section 101(24) defines 
the term "active, military, naval, or air service" as 
including "active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty." (Emphasis 
added.)  Thus, in the case of inactive duty training, only an 
"injury," not a "disease," incurred or aggravated in line 
of duty can be the basis of eligibility for disability 
compensation.  VAOPGCPREC 8-2001.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Statements from the appellant are to the effect that he has 
Gilbert's syndrome, Sjogren's syndrome, and CFS that were 
incurred or aggravated while on active duty for training 
and/or are causally related to contact with Gulf War veterans 
or to a pill he was forced to ingest when he first reported 
for basic training.  As for the pill, he has attempted to get 
further information from the United States Armed Services 
Center for the Research of Unit Records (USASCRUR), but to no 
avail.

The medical reports of the appellant's treatment in the 
1990's show that he has had episodic fatigue since around the 
age of 18 years, many years prior to his active duty for 
training.  The overall medical evidence, however, does not 
demonstrate the presence of CFS until the 1990's, and does 
not link this condition to an incident of service.  The 
appellant recalled in October 1998 that he was doing well 
until he came into contact with Gulf War veterans.  The 
appellant had no potentially qualifying service, that is, 
active duty or active duty for training, after December 1987.  
Since the Gulf War began in August 1990, 38 C.F.R. § 3.2(i) 
(2001), any contact with veterans of that war would not be a 
basis for service connection.

With regard to the claim for service connection for Sjogren's 
syndrome, the medical evidence of the appellant's treatment 
in the 1990's is equivocal.  Dr. Culig's September 1994 
evaluation summarized the appellant's earlier workup at the 
Cleveland Clinic by Dr. Wilke, which included a diagnosis of 
"[p]ositive rheumatoid factor without evidence of rheumatoid 
arthritis or Sjogren's syndrome."  Medical literature 
submitted by the appellant indicates that this condition may 
be associated with rheumatic diseases or diseases of the 
autoimmune system.  Later (February 1995) evaluation by Dr. 
Wilke indicated the appellant satisfied "subjective European 
criteria" for Sjogren's, but he did not include Sjogren's 
syndrome in his formal diagnosis.  This condition was not 
diagnosed on VA examinations in 1998.  The Board finds that 
the overall medical evidence does not show the presence of 
this condition, if at all, until several years after the 
appellant's active duty for training.  And the medical 
evidence does not link this condition to qualifying service.  

The medical evidence does show that he was found to have 
Gilbert's syndrome, described in the record as an inherited 
disease of bilirubin metabolism, in 1987 (not during a period 
of active duty for training).  Indeed, a pre-service note by 
Dr. Rivera in June 1976 showed hyperbilirubinemia.  But this 
condition is not considered a disability for VA compensation 
purposes, because, as the record shows, it is not a disease 
process.  See 38 C.F.R. § 3.303(c) (2001).

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claims for service 
connection for Sjogren's syndrome, Gilbert's syndrome, and 
CFS.  Therefore, these claims are denied.

Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease of the 
cervical spine, fibromyalgia, Gilbert's syndrome (claimed as 
Sjogren's syndrome), and CFS is denied.


REMAND

Under the regulations recently promulgated to implement the 
VCAA, VA will provide a medical examination or obtain an 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of a current 
disability, establishes the occurrence of an event, injury, 
or disease in service, and indicates that the claimed 
disability may be associated with the established event.  
38 C.F.R. § 3.159(c)(4)(i) (2001); 66 Fed. Reg. 45,631 
(August 2001).  Here, there is competent medical evidence of 
fibromyalgia and degenerative disc disease and arthritis of 
the cervical spine.  Dr. Shelley's December 1999 statement 
indicates that the appellant's claimed trauma in service 
"could have created the arthritic changes and worsen[ed] a 
pre-existing condition such as fibromyalgia, or perhaps 
rheumatoid arthritis, or other autoimmune arthritis."  That 
the appellant suffered a back injury of unknown nature and 
severity is corroborated by the statement of Mr. H., who is 
shown, on military orders dated in May 1986, to be the driver 
of the tank commanded by the appellant.  Mr. H stated that 
the appellant's back was "black and blue," that he reported 
to the medic, and was given an ice pack.

Although no disability of the spine was recorded on the 
quadrennial examination in 1987, the Board finds that the 
evidence establishes that the appellant sustained a back 
injury in 1986, on active duty for training or inactive duty 
training.  Because there is competent medical evidence that 
such injury may be associated with the current cervical spine 
disability and fibromyalgia, the case is remanded to the RO 
for the following action:

The appellant should be afforded a VA 
examination to determine the nature of 
his cervical spine disability and the 
likelihood of its relationship to 
service.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should offer an opinion as to 
(a) whether it is at least as likely as 
not that the injury described in the 
record caused the current cervical spine 
disability, and (b) whether it is at 
least as likely as not that the injury 
caused or aggravated the fibromyalgia.  A 
discussion of the reasoning supporting 
the opinion would be helpful.

Thereafter, the case should be returned to the Board, 
following completion of the usual appellate procedures.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

